        Case 1:21-cr-00028-APM Document 137 Filed 04/06/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT DISTRICT
                                 OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )       CASE NO. 21-cr-28-11 (APM)
                                             )
ROBERTO ANTONIO MINUTA                       )

                                            ORDER

       Upon consideration of the Unopposed Motion, and for good cause shown, it is hereby

ORDERED that the Motion is Granted; and it is

       Further ordered that Defendant's conditions of release are modified such that he must

notify the Pretrial Services Agency in advance of any travel outside of Texas. All other

conditions of the March 17, 2021 release order remain in force.



                                                                                  Zia M. Faruqui
                                                                                 2021.04.06
                                                                                 01:07:39 -04'00'
                                                          Zia M. Faruqui, U.S. Magistrate Judge




                                                 2
